Citation Nr: 1524706	
Decision Date: 06/09/15    Archive Date: 06/19/15

DOCKET NO.  11-04 425	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for hypertension.  

2.  Entitlement to service connection for a lung disability.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. Giannecchini, Counsel

INTRODUCTION

The appellant had active military service from September 1964 to March 1968.

This matter comes to the Board of Veterans' Appeals (Board) on appeal of a February 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

In February 2013, the appellant testified before the undersigned Veterans Law Judge (VLJ) during a videoconference hearing.  At the hearing, the appellant withdrew from appeal his claim of entitlement to service connection for diabetes mellitus.  As such, that issue is no longer in appellate status.  

In March 2014 and October 2014 the Board remanded the appellant's appeal.  Most recently, in March 2015, the agency of original jurisdiction (AOJ) issued a supplemental statement of the case (SSOC) continuing the denial of the appellant's claims.  

(The issue of entitlement to service connection for a lung disability is addressed in the remand that follows the decision below.)


FINDINGS OF FACT

1.  The appellant did not have duty or visitation in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975.  

2.  Hypertension did not have its onset in service and is not otherwise related to active duty, including exposure to herbicides (Agent Orange); hypertension was not exhibited within the first post-service year.  



CONCLUSION OF LAW

Hypertension was not incurred in or aggravated during the appellant's active military service and may not be presumed to have been so incurred, to include as due to herbicide exposure.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1116, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2014).  

Letters dated in April 2009 and September 2009 complied with VA's duty to notify the appellant of what he needed to substantiate his claim of service connection for hypertension.  Specifically, the letters apprised the appellant of what the evidence needed to show to establish entitlement to the benefit sought, what evidence and/or information was already in the RO's possession, what additional evidence and/or information was needed from him, what evidence VA was responsible for getting, and what information VA would assist in obtaining on his behalf.  Additionally, the letters notified the appellant of the criteria for assigning disability ratings and effective dates.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 490-91 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 1311 (2007).  Additionally, the September 2009 letter requested information from the appellant about his alleged herbicide exposure during service.  

Otherwise, the RO has obtained the appellant's service treatment records (STRs), service personnel records, Social Security Administration (SSA) records, as well as available VA records.  

The Board notes that the appellant has provided an inconsistent treatment history regarding his claim of service connection for hypertension.  With regard to VA treatment, in a September 2009 statement the appellant identified having been treated at the VA for the previous nine years.  Treatment records from the VA outpatient clinic (VAOPC) in Beaumont, Texas reflect a November 1, 2000 treatment record in which the clinician noted that the appellant was, "Here new to VA and to me".  The appellant later testified before the undersigned that he had been diagnosed with hypertension at the VAOPC Beaumont sometime between 1988 and 1990.  Otherwise, a March 2008 VA treatment record notes the appellant's diagnosis of benign essential hypertension with an onset date of October 2000.  The treatment record further notes that the appellant had been on hypertensive medications since 1994 and also makes reference to a "Dr. Holmes" of Beaumont, Texas.  It is not clear whether the history noted in the March 2008 VA treatment record was provided by the appellant or was reported by the clinician based on a review of other VA medical records.  

The RO requested the appellant provide records from Dr. Holmes or otherwise complete and submit the necessary medical records release form (VA Form 21-4142) to allow the RO to obtain any available records.  The appellant has not submitted records from Dr. Holmes nor submitted a VA Form 21-4142.  

Also, VA treatment records dated from November 2000 are associated with claims folders.  In a March 2014 letter, the AOJ requested that the appellant clarify at which VA medical center or clinic between 1988 and 1990 he had received treatment for his hypertension.  The appellant failed to respond to the AOJ's request for information.  In its October 2014 remand, the Board asked the RO to obtain any available VA records between 1988 and 2000.  The RO did undertake the requested action and were later notified in March 2015 by the Houston VA Medical Center that medical records prior to November 2000 could not be located.  

Otherwise, the applicable law requires VA to deem an examination necessary to adjudicate a claim for service connection when there is competent evidence that a claimant has a current disability, or persistent or recurrent symptoms of disability; the information or evidence indicates that the disability or symptoms may be associated with the claimant's active service; but, the file does not contain sufficient medical evidence for VA to make a decision.  See 38 U.S.C.A. § 5103A(d)(2); McClendon v. Nicholson, 20 Vet. App. 79 (2006).  Whether a current disability "may" be associated with service is a low threshold.  

Here, the Board does not find that the evidence of record indicates that the appellant's diagnosed hypertension may be associated with his military service.  Otherwise, the National Academy of Sciences (NAS) had placed hypertension in the "Limited or Suggestive Evidence of Association" category to herbicide exposure See e.g. 77 Fed. Reg. 47,924-47,928 (2012).  This finding by the NAS meets the low threshold requirement requiring VA to provide a claimant who was exposed to herbicides with an examination.  However, the appellant has not reported nor does the evidence reflect that he had duty or visitation in Vietnam.  He was also not assigned  to a ship that operated on the inland waterways of Vietnam anytime between January 9, 1962 and May 7, 1975.  The appellant's duty was onboard the aircraft carrier USS Kitty Hawk (CVA-63).  The USS Kitty Hawk is not on the list of ships that operated on the inland waterways of Vietnam.  Furthermore, while the appellant is noted to have been awarded the Vietnam Service Medal, the award was for service in the Vietnam theater of operations, which encompasses areas other than Vietnam proper, for example Thailand.  

Also, the United States Court of Appeals for Veterans Claims (Court), in a recent panel decision, concluded that VA's interpretation of 38 C.F.R. § 3.307(a)(6)(iii) designating Da Nang Harbor as an offshore, rather than an inland, waterway is inconsistent with the purpose of the regulation and does not reflect the Agency's fair and considered judgment.  See Gray v. McDonald, U.S. Vet. App. No. 13-339 (April 23, 2015).  In the present case, the appellant has not alleged that while onboard the USS Kitty Hawk that the carrier anchored in Da Nang Harbor.  Furthermore, establishing such an anchorage is inconsistent with the ship's operational mission at that time.  See www.history.navy.mil.  Therefore, the evidence does not support that the appellant was exposed to herbicides (Agent Orange) during service.  

Therefore, the Board does not conclude in this case that the duty to assist includes providing the appellant with a VA examination for his claim of service connection for hypertension.  38 U.S.C.A. § 5103A(d)(2); McClendon, supra.  

Hence, no further notice or assistance is required to fulfill VA's duty to assist in the development of this claim.  

II. Analysis

The appellant contends that his hypertension is related to service, to include as due to alleged herbicide exposure.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  In this regard, the evidence must demonstrate (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; (3) and a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  See Shedden v. Principi, 381 F.3d 1163, 1167-67 (Fed. Cir. 2004). 

Service connection may also be granted for certain chronic diseases, such as hypertension, when such disease is manifested to a compensable degree within one year of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307(a)(3); 3.309(a). 

With regard to the law and regulations governing claims based on herbicide exposure, certain diseases associated with exposure to herbicide agents may be presumed to have been incurred in service even if there is no evidence of the disease in service, provided the requirements of 38 C.F.R. § 3.307(a)(6) are met.  See 38 C.F.R. § 3.309(e).  The term "herbicide agent" means a chemical in an herbicide, including Agent Orange, used in support of the United States and allied military operations in the Republic of Vietnam during the Vietnam era.  The diseases for which service connection may be presumed to be due to an association with herbicide agents, as noted previously, do not include hypertension.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6)(ii), 3.309(e).  

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, is presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to the contrary.  38 C.F.R. § 3.307(a)(6)(iii).  Service in the Republic of Vietnam includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  Id; 38 C.F.R. § 3.313; see also Haas v. Peake, 525 F.3d. 1168, 1174 (Fed. Cir. 2008), cert. denied 129 S. Ct. 1002 (2009).  See also Gray, supra.  

During his February 2013 Board hearing, the appellant testified the while in service he sought treatment at sick call for headaches.  At that time, he reportedly was told that his blood pressure was high.  He was not otherwise treated for hypertension or provided medication.  A review of the appellant's STRs does not reflect any diagnosis or treatment for hypertension.  A separation medical examination is not associated with the Veteran's STRs.  Post-service medical evidence reflects the appellant's diagnosis and treatment for hypertension many years after his separation from active service in March 1968.  There is no medical evidence attributing the appellant's hypertension to his period of service.  As such, the medical evidence does not support a showing of hypertension during the appellant's military service or to a compensable degree within the first post-service year.  

The Board notes that the appellant has also contended that his hypertension is directly related to service due to herbicide (Agent Orange) exposure.  The appellant has reported that he was exposed to herbicides while onboard the USS Kitty Hawk as a result of the chemical being carried out to sea by the wind.  The appellant has not provided any evidence to support this theory of exposure.  Additionally, as noted above, hypertension is not one of the listed conditions presumed related to herbicide exposure and the evidence does not otherwise establish that the appellant was exposed to herbicides during his active service period.  In this regard, there is no evidence that the appellant had duty or visitation in the Republic of Vietnam during the period beginning on January 9, 1962 and ending on May 7, 1975, or that he was on a ship that operated on the inland waterways of Vietnam anytime between January 9, 1962 and May 7, 1975.  Furthermore, the appellant's receipt of the Vietnam Service Medal does not establish service in Vietnam, and his theory of exposure has not been supported beyond the Veteran's own conjecture.  

While lay persons, such as the appellant, are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case--whether the appellant's  hypertension is related to his military service or within the first post-service year--falls outside the realm of common knowledge or expertise of the appellant.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); 38 C.F.R. § 3.159(a)(1) (2014).  As such, the appellant's statements linking his hypertension to service do not have probative value.   

In light of the lack of competent medical evidence relating the appellant's hypertension to his active military service or within the first post-service year, the Board concludes that service connection for hypertension is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence weighs against the claim, that doctrine is not helpful to the appellant.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Entitlement to service connection for hypertension is denied.  


REMAND

The appellant failed to report for two scheduled VA respiratory examinations.  In September 2014, the appellant reported that he had failed to report for the first VA respiratory examination because he was in great pain and suffering from pancreatic cancer.  Thereafter, the appellant reported in a February 2015 Report of General Information (VA Form 27-0820) that he had missed a second VA respiratory examination because he had cancer and was "nearly bedridden."  

Here, the Board finds the appellant's current circumstances such that VA should undertake more to accommodate his situation.  In such circumstances, the duty to assist may include attempting to have a fee-basis examiner conduct an examination at the Veteran's convenience.  In particular, the Court has held that veterans who are unable to attend an examination are entitled to the same care and consideration given to their fellow veterans, and that VA assistance must be tailored to the peculiar circumstances.  See Bolton v. Brown, 8 Vet.App. 185, 191 (1995).  In Bolton, the Court held that if VA was unable to obtain an examination for an incarcerated veteran, the Board must establish what efforts were made to obtain an examination.  

In light of the Court's holding in Bolton and the appellant's unique circumstances, which, as noted above, are similar to those experienced by incarcerated veterans and those veterans who are in-patients at a care facility, the AOJ should make an attempt to schedule the appellant for an at-home VA respiratory examination with either a VA clinician or a fee-basis examiner.  

(As noted above, statements from the appellant reflect that he is reportedly battling pancreatic cancer.  In the February 2015 Report of General Information, the appellant was contacted by an AOJ employee about his claim of service connection for a lung disability.  In particular, the AOJ employee noted that, "[The appellant] also said that he would like to withdraw his appeal claim."  The Board notes that a Substantive Appeal may be withdrawn at any time before the Board promulgates a decision, and may be withdrawn on the record at a hearing or in writing.  See 38 C.F.R. §20.204 (2014).  In the present case, a withdrawal was not done on the record during a hearing; nor was it in writing from either the appellant or his representative.  As such, the appellant's claim of service connection for a lung disability continues in appellate status.  38 C.F.R. §20.204 (2014).)  

Accordingly, the remaining claim on appeal is REMANDED for the following action:

1.  The AOJ should obtain any available VA treatment records dated since March 2014.  (The Veteran appears to receive his treatment through the VA Outpatient Clinic in Beaumont, Texas.)  

2.  After obtaining any available records, as requested in the paragraph above, the appellant should then be scheduled for a VA respiratory examination at his place of residence (which includes the appellant's home or any medical care facility where he may reside).  (This may require a fee-basis examination.)  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file. 

The examiner is requested to obtain a detailed history of the appellant's alleged exposure to asbestos (to include both during and after service) and is also requested to review the electronic claims folder. 

(The examiner should consider an October 2009 private treatment record from Southwest Pulmonary Associates in which the appellant's chest X-ray reportedly revealed evidence of parenchymal and pleural changes in the lungs, and that these findings were diagnostic of a history of asbestos exposure, underlying asbestosis and asbestos-related pleural disease.  The appellant's chest 

X-ray at that time also reportedly revealed small calcified granulomas.  Otherwise, VA treatment records document a reported finding of a granuloma in the right lower lung and a notation that a July 2010 VA chest X-ray was normal.) 

Following an examination of the appellant, the examiner should offer his/her opinion as to the medical probabilities that any diagnosed lung disability had its onset during service or is otherwise related to service, to include being consistent with in-service asbestos exposure.  

The medical basis for any conclusion reached should be thoroughly explained.  If the examiner determines that he or she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined. 

3.  After the above has been completed, undertake any additional evidentiary development deemed appropriate.  Thereafter, re-adjudicate the claim of service connection for a lung disability.  If a benefit sought is denied, the appellant and his representative must be provided an SSOC and given an opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The law requires that all claims remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


